DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of Claims 7-14 directed to an invention non-elected with traverse.  Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Jared DuJack, on 03 Jun 2022. 
The application has been amended as follows, Claims 7-14 are cancelled.



Allowable Subject Matter

Claims 1-6 and 15-21 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art or record fails to disclose, teach, or fairly suggest,
transporting labels to a labelling zone, wherein an adhesive side of the labels is directed upward during the transport; placing the primary packagings onto the labels and adhering the labels to the primary packagings, wherein the primary packagings are pressed from above onto the labels; and introducing the several filled and closed containers into the plurality of labelled primary packagings which are inserted in the and secondary packagings.
The prior art or record that comes closest to teaching these limitations is Rapp et al. US 2015/0143777 Al (Rapp).  However, this prior art fails to teach the aforementioned limitations and would require unreasonable combinations of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 9-12, filed 11 Apr 2022, with respect to Claims 1-3 have been fully considered and are persuasive.  The rejection of Claims 1-3 has been withdrawn. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        03 Jun 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731